Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 12/09/2021 is acknowledged.  Claims 1-17 are pending and under examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 16 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barouch et al. “Barouch” (US PGPUB 20160089432).  
The claims are directed to a method of inducing an immune response against a human immunodeficiency virus (HIV) in a subject, the method comprising co-locally administering to the subject: a.    an immunogenically effective amount of an isolated HIV envelope (Env) polypeptide; and b.    an immunogenically effective amount of an adenovirus vector encoding an HIV Env antigen, wherein the immunogenically effective amount of the isolated HIV Env polypeptide and the immunogenically effective amount of the adenovirus vector are co-locally administered in a single composition or in separate compositions, and wherein the composition or compositions do not comprise adjuvant.
It is understood by the Office that “co-locally administering” is the same as the compositions being administered in a single composition at the same time, thus, administered co-locally to a subject.

(i) a first composition comprising an immunogenically effective amount of one or more expression vectors encoding one or more HIV antigenic polypeptides and a pharmaceutically acceptable carrier;
(ii) a second composition comprising an immunogenically effective amount of an isolated HIV antigenic polypeptide and a pharmaceutically acceptable carrier; and
(iii) an immunogenically effective amount of one or more additional expression vectors encoding one or more additional HIV antigenic polypeptides,
wherein one of the first and the second compositions is for priming immunization and the other composition is for boosting immunization, and the immunogenically effective amount of the additional expression vectors is present in the second composition or in a third composition to be administered together with the second composition for priming or boosting immunization” (see claim 1 of Barouch and paragraph [0062]).  Barouch discloses the method comprises co-locally administering to a subject by explicitly stating “As used herein, the term “co-delivery” or “administered together with” refers to simultaneous administration of two components, such as a viral expression vector and an isolated antigenic polypeptide. “Simultaneous administration” can be administration of the two components at least within the same day. When two components are “administered together with,” they can be administered in separate compositions sequentially within a short time period, such as 24, 20, 16, 12, 8 or 4 hours, or within 1 hour, or they can be administered in a single composition at the same time” (see paragraph [0062]).  Moreover, Barouch states “An isolated gp140 protein can be co-delivered with an adenovirus expression vector or MVA expression vector. According to a preferred embodiment, a gp140 protein and Ad26 or MVA are administered separately, as two distinct formulations, or together in a single formulation” (see paragraph [0091]).  
Regarding claims 4, 10 and 16, administering a second adenovirus vector or “one or more” adenovirus vectors encoding a second HIV antigen, Barouch discloses administering a second adenovirus vector encoding a second HIV antigen (see claim 1 of Barouch).
Therefore, the cited prior art anticipates the claimed invention.

Response to Arguments
	Applicant’s remarks dated 12/09/2021 have been fully considered but are not persuasive.  Applicant argues the 35 USC 102(a)(1) and 103(a) rejection is improper since “Barouch fails to teach or disclose co-local administration of the compositions and therefore fails to teach each and every element of claims 1 and 7” (page 5 of Remarks).
In response to Applicant’s argument, the Examiner disagrees for the fact that administering the compositions as a single composition encompasses “co-locally administering” the compositions.  Barouch discloses the method comprises co-locally administering to a subject by explicitly stating “As used herein, the term “co-delivery” or “administered together with” refers to simultaneous administration of two components, such as a viral expression vector and an isolated antigenic polypeptide. “Simultaneous administration” can be administration of the two components at least within the same day. When two components are “administered together with,” they can be administered in separate compositions sequentially within a short time period, such as 24, 20, 16, 12, 8 or 4 hours, or within 1 hour, or they can be administered in a single composition at the same time” (see paragraph [0062]).  Moreover, Barouch states “An isolated gp140 protein can be co-delivered with an adenovirus expression vector or MVA expression vector. According to a preferred embodiment, a gp140 protein and Ad26 or MVA are administered separately, as two distinct formulations, or together in a single formulation” (see paragraph [0091]).  Therefore, the rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned 
Claims 15 and 17 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Barouch et al., "Barouch” (US PGPUB 20160089432).
	The claims are directed to a method of inducing an immune response against a human immunodeficiency virus (HIV) in a subject, the method comprising co-locally administering to the subject: a.    an immunogenically effective amount of an isolated HIV envelope (Env) polypeptide; and b.    an immunogenically effective amount of an adenovirus vector encoding an HIV Env antigen, wherein the immunogenically effective amount of the isolated HIV Env polypeptide and the immunogenically effective amount of the adenovirus vector are co-locally administered in a single composition or in separate compositions, and wherein the composition or compositions do not comprise adjuvant. 
Regarding claims 15 and 17, Barouch teaches that “Replication-defective adenovirus vectors, rAd26, can be grown to high titers in Ad5 E1-complementing cell lines suitable for manufacturing these vectors at a large scale and at clinical grade [11], and this vector has been shown to induce humoral and cell-mediated immune responses in prime-boost vaccine strategies” (see paragraph [0011]) and “As shown in the Examples below, the immunogenic compositions of the invention induce a humoral as well as a cell-mediated immune response” (see paragraph [0187]).  Additionally, the composition of the claimed invention and the prior art are the same, thus, would have the same functional characteristics.  As it pertains to Barouch composition inducing a specific T-helper 1 (Th1) biased immune response, since the Office does not have the facilities for examining and comparing applicants'  protein with the protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.  Therefore, the prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-Th 7:00 to 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648